
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.41


SECOND AMENDMENT TO
HUGHES ELECTRONICS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN


        THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED HUGHES ELECTRONICS
CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN dated as of December 22, 2003,
is made and adopted by The DIRECTV Group ("DIRECTV"). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to them
in the Hughes Electronics Corporation Executive Deferred Compensation Plan (the
"Plan").

        WHEREAS, The DIRECTV Group, the renamed Hughes Electronics Corporation,
a Delaware corporation, maintains the Plan;

        WHEREAS, pursuant to Article 11 of the Plan, DIRECTV may amend the Plan
from time to time;

        WHEREAS, DIRECTV desires to amend the Plan to eliminate future deferrals
as set forth herein; and

        WHEREAS, this Second Amendment was adopted by the Compensation Committee
of the DIRECTV Board of Directors on November 9, 2006, effective as of
December 31, 2006.

        NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby
amended as follows:

1.Section 3.3(f) of the Plan is hereby established as follows:

"Cancellation of Future Deferral Elections. As of the effective date of this
amendment, no new deferral elections shall be honored. Plan participation as to
amounts of elective and/or non elective deferred compensation shall be limited
to deferrals of base annual salary for the 2006 Plan year. No existing deferral
elections of monies or stock otherwise payable in 2007 and/or later will be
allowed, or honored including, but not limited to, deferral elections for Bonus,
Restricted Stock Units, Long-Term Achievement Plan Awards deferrals and any
other previously made deferrals of compensation.

2.Plan Section 3.6 is hereby deleted.

3.Plan Section 3.7 is hereby deleted effective subsequent to the deferral of any
Annual Deferral Amount for the 2006 Plan Year.

        I hereby certify that the foregoing Second Amendment to the Hughes
Electronics Corporation Executive Deferred Compensation Plan was duly adopted by
The DIRECTV Group on December 31, 2006.

        Executed on this    day of November, 2006.

    /s/ Larry D. Hunter

--------------------------------------------------------------------------------

Larry D. Hunter, Corporate Secretary

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDMENT TO HUGHES ELECTRONICS CORPORATION EXECUTIVE DEFERRED
COMPENSATION PLAN
